Title: John P. Kennedy to James Madison, 28 July 1834
From: Kennedy, John P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Baltimore
                                
                                 July 28. 1834
                            
                        
                        
                        At the suggestion of my friend Mr John Barney, I have taken the liberty to send you a copy of Swallow Barn
                            which will reach you with this letter.
                        In this attempt to make a few pictures of the characteristic scenery of the low country, you may perhaps find
                            some agreeable recollections awakened, and derive an hour’s amusement from that source. I shall feel happy in the belief
                            that I have, even in this slightest degree, contributed to your amusement. With the kindest wishes for the restoration of
                            your health I remain Very faithfully Yours
                        
                        
                            
                                John P. Kennedy
                            
                        
                    